Title: From George Washington to James Mercer, 19 November 1786
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon Novr 19th 1786

I was informed by your Brother, Colo. Jno. Mercer, who with his family were here on their way to Annapolis; that by some discovery which had been lately made, it appears that Messrs Niell McCooll & Blair, had not a legal right to dispose of the moiety of the four mile run tract, which belonged to Colo.

George Mercer. This defect, I presume, can easily be remedied, as you are his Executor and heir at law. It is indifferent to me, to whom I pay the purchase money, if I am properly acquitted and assured of the title. I shall be obliged to you, therefore, to pass such a deed of confirmation for the moiety of the Land purchased from the above named persons, as to you shall seem proper. You drew the Deed from them to me, and have, I doubt not, the necessary documents for the one now asked. If not, I would furnish such papers as are in my possession. My wish is, to have all matters of this kind made clear, before I go hence, that no disputes may arise hereafter. With very great esteem & regard I am—Dear Sir Yr most Obedt & Affee Ser⟨vt⟩

Go: Washington

